              Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 1 of 24




 1                                                                 The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     PARLER LLC,
 9
                               Plaintiff,                   No. 2:21-cv-00270-BJR
10

11          v.                                              MOTION FOR LEAVE TO
                                                            AMEND NOTICE OF REMOVAL
12 AMAZON WEB SERVICES, INC., and AMA-
   ZON.COM, INC.,
13

14                             Defendants.

15
                                        I.      INTRODUCTION
16
            Defendants Amazon Web Services, Inc. (“AWS”) and Amazon.com, Inc. (collectively,
17
     “Amazon”) seek leave to amend their notice of removal to moot Plaintiff Parler LLC’s threat to
18
     seek Rule 11 sanctions because Amazon’s original notice pled that Parler, a Nevada LLC, is a
19
     citizen of the state of Nevada rather than a citizen of state in which Parler LLC members reside.
20
     Amazon’s proposed amended notice1 would therefore moot Parler’s concerns. But it would not
21
     moot the jurisdictional question before the Court—whether Parler is a citizen of the same state as
22
     Amazon, the subject of Parler’s motion to remand.
23
            Parler’s sole basis for disputing diversity jurisdiction is that a trustee of a member of an-
24
     other member of Parler LLC is a citizen of Delaware. But that allegation, even taken as true, does
25

26      1
       A copy of the proposed amended notice is attached as Exhibit A. A copy of a document
27 showing the changes from the original notice is attached as Exhibit B.
     MOTION FOR LEAVE TO AMEND                                                  Davis Wright Tremaine LLP
     NOTICE OF REMOVAL - 1                                                               L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                             Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 2 of 24




 1 not end the inquiry because citizenship of a trust turns on the nature of the trust and its relationship

 2 to the trustee. See Demarest v. HSBC Bank USA, N.A., 920 F.3d 1223-1229-30 (9th Cir. 2019).

 3 As the Court is aware, Amazon for months has been asking Parler for information sufficient to

 4 answer that question, but Parler, which maintains sole and close custody of that information, has

 5 refused. See Wickers Decl. Exs. C, F (Dkt. 29). And so, even in view of AWS’s proposed sup-

 6 plemental notice, neither Amazon nor the Court is in any better or worse position to answer two

 7 of the most important questions on which jurisdiction depends: What is the real nature of the Re-

 8 bekah Mercer 2020 Irrevocable Trust, and what is its relationship to its Delaware trustee?
 9                                        II.     BACKGROUND

10          On January 11, 2021, Parler filed a complaint against AWS in this Court, alleging claims

11 arising from AWS’s suspension of Parler’s account. No. 21-0031 (“Parler I”), Dkt. 1, 2. The

12 complaint alleged that Parler is “a Nevada limited liability corporation with its principal place of

13 business in Henderson, Nevada.” See Parler I, Dkt. 1 ¶ 10. Parler also filed a corporate disclosure

14 statement, identifying as its members John Matze and NDM Ascendant LLC, and as NDM As-

15 cendant’s members Rebekah Mercer and the Rebekah Mercer 2020 Irrevocable Trust. Id. Dkt. 3.

16 On January 21, the Court denied Parler’s preliminary injunction request, finding that Parler “failed

17 to demonstrate that it is likely to prevail on the merits” of its claims. Id. Dkt. 34 at 13.

18          On January 28, 2021 and February 15, 2021, the parties stipulated to extend Amazon’s

19 deadline to answer the complaint because Parler represented that it “[w]ould file an Amended

20 Complaint.” Parler I, Dkt. 37, 40. Instead, Parler filed this complaint in King County Superior

21 Court and dismissed its federal case. See Dkt. 1-5; Calfo Decl. (Dkt. 4) ¶ 5; Parler I, Dkt. 47. The

22 new complaint concerns the same events, alleges the same basic facts, and asserts two of the same

23 claims as the federal complaint. Compare Parler I, Dkt. 1 ¶¶ 4-5, 30-35, with No. 21-0270, Dkt.

24 1-5 ¶¶ 3, 8, 17.

25          On March 3, Amazon filed a notice of removal. Dkt 1. The notice states that “[b]ecause

26 Defendants are not citizens of the same state as Parler, the parties are completely diverse.” Notice

27
     MOTION FOR LEAVE TO AMEND                                                   Davis Wright Tremaine LLP
     NOTICE OF REMOVAL - 2                                                                L AW O FFICE S
                                                                                    920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                              Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 3 of 24




 1 ¶ 11. Copying from Paragraph 10 of Parler’s federal complaint, the notice also states that “Parler

 2 is a Nevada limited liability corporation with its principal place of business in Henderson,

 3 Nevada.” The notice alleges “Parler therefore is a citizen of Nevada.” Id. ¶ 9.

 4          On March 4, Parler filed a motion to remand. Dkt. 3. Notably, Parler did not seek remand

 5 on the basis that diversity was lacking, and did not challenge the notice’s allegations about Parler’s

 6 citizenship. Id.

 7          On March 11, Parler filed a sealed corporate disclosure statement, stating that the Rebekah

 8 Mercer 2020 Irrevocable Trust has two trustees, including J.P. Morgan Trust Company of Dela-
 9 ware. Dkt. 15; Mot. at 5. On March 12, 2021, Parler’s counsel asserted for the first time that the

10 parties are not diverse because the J.P. Morgan Trust Company of Delaware and Amazon are both

11 citizens of Delaware. Wickers Decl. (Dkt. 29) Ex. A.

12          Public representations by Parler and its former CEO raise questions about the citizenship

13 of the trust. In a recent letter to a member of Congress, Parler represented that NDM Ascendant

14 “is owned and controlled by Rebekah Mercer”—with no mention of any trust or trustee. Wickers

15 Decl. Ex. C at 3 n.8. Similarly, Parler’s former CEO, John Matze, recently alleged in a lawsuit

16 against Parler that NDM Ascendant “simply served as Mercer’s alter ego to mask her role in

17 Parler.” Wickers Decl. Ex. D, ¶ 20.

18          To assess Parler’s claim that the parties are not diverse, Amazon’s counsel on March 17,

19 2021, asked Parler to provide a copy of the trust instrument and the citizenship of the beneficiaries.

20 See Wickers Decl. Ex. B. Amazon’s counsel explained that the information is relevant because,

21 in some instances, the citizenship of the trust’s beneficiaries determines the citizenship of a trust

22 for diversity jurisdiction. See id. Parler’s counsel refused. See id. Amazon’s counsel requested

23 the information again on March 18, 2021, and offered to treat the information as confidential and

24 limit distribution to attorneys only. See id. Parler’s counsel refused again, and on March 22, Parler

25 filed an amended motion to remand, adding an argument that the J.P. Morgan entity destroys di-

26 versity. Dkt. 20.

27
     MOTION FOR LEAVE TO AMEND                                                  Davis Wright Tremaine LLP
     NOTICE OF REMOVAL - 3                                                               L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                             Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 4 of 24




 1          On March 30, 2021, Amazon’s counsel sent a letter to Parler’s counsel seeking:

 2          (1)     a copy of the trust instrument;

 3          (2)     the state where each beneficiary of the trust is domiciled; and

 4          (3)     documents reflecting the date the trust became a member of NDM Ascendant and

 5                  the date J.P. Morgan Trust Company of Delaware became a trustee.

 6 Wickers Decl. Ex. C. Amazon offered to stipulate to a remand should the information show that

 7 the parties are not diverse. Id. Parler again refused.

 8          On April 12, 2021, Amazon responded to the motion for remand. Dkt. 28. As it had

 9 explained to Parler, Amazon stated that “the trustee of a trust does not always determine the trust’s

10 citizenship.” Id. at 5. Amazon asked for discovery because “[n]either Amazon nor the Court has

11 the information needed to determine the citizenship of the trust, and Parler refused to provide that

12 information informally.” Id. at 5.

13          On April 30, 2021, Parler served Amazon with a motion for sanctions under Rule 11.

14 Doran Decl. ¶ 2. The sanctions motion is based on Amazon’s allegation in its notice of removal

15 that Parler is a citizen of Nevada, an allegation Parler claims Amazon has “refused to correct”

16 despite “opportunities… to withdraw its flawed Notice of Removal and stipulate to a remand of

17 this action to state court.” Id.

18          On May 18, 2021, Amazon’s counsel called Parler’s counsel to meet and confer regarding

19 this motion, and left him a voicemail. Doran Decl. ¶ 3. Parler’s counsel responded by email two

20 days later. Id. ¶ 4. Counsel then exchanged emails regarding the proposed motion, with counsel

21 for Parler stating in email at the close of business May 21 that Parler believed the proposed amend-

22 ment would “exacerbate” the alleged Rule 11 violations. Id. ¶ 4, Ex. 1.

23                                         III.   ARGUMENT

24          “The removal statute expressly permits jurisdictional allegations to be amended” to cure or

25 supplement allegations. McLeod v. AMICA Gen. Agency, No. C15-839RAJ, 2015 WL 13145350,

26 at *4 (W.D. Wash. Oct. 29, 2015) (28 U.S.C. § 1653). In fact, the Court regularly allows parties

27
     MOTION FOR LEAVE TO AMEND                                                  Davis Wright Tremaine LLP
     NOTICE OF REMOVAL - 4                                                               L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                             Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 5 of 24




 1 to remedy defects in a notice of removal, such as a “failure to identify the citizenship of an LLC,

 2 even where those defects go to the very existence of federal jurisdiction.” Nicholson v. Thrifty

 3 Payless, Inc., No. C12-1121RSL, 2012 WL 4320785, at *1 (W.D. Wash. Sept. 20, 2012). A

 4 party’s allegations in a notice of removal are not fatal to jurisdiction because the party may later

 5 supplement the record with an amended notice.2

 6          Most important to this dispute, “when information regarding a defendant that is necessary

 7 to establish diversity of citizenship is not reasonably available to a plaintiff, the plaintiff should be

 8 permitted to plead jurisdictional allegations as to those defendants on information and belief and
 9 without affirmatively asserting specific details regarding the citizenship of those defendants.”

10 Carolina Cas. Ins. Co. v. Team Equip., Inc., 741 F.3d 1082, 1088 (9th Cir. 2014). In Carolina

11 Casualty, for example, the Ninth Circuit reversed a district court’s refusal to allow the plaintiff to

12 amend its jurisdictional allegations that were based on where the LLCs “were organized and where

13 they had their principal place of business, as if the LLCs were corporations.” Id. at 1085. The

14 plaintiff told the district court “it was unable to determine the citizenship of the LLCs, because

15 their organizational filings did not list their members.” Id. As a result, the plaintiff proposed

16 alleging “simply that the members of the LLCs were ‘citizens of neither Iowa nor Florida.’” Id.

17 The district court “held that it was insufficient to allege simply that they were not citizens of Iowa

18 or Florida.” Id. at 1086. But the Ninth Circuit disagreed, holding “it should not be assumed at this
19 stage that a proper basis for jurisdiction cannot be established.” Id. at 1088; see also Ehrman v.

20 Cox Commc'ns, Inc., 932 F.3d 1223, 1227-28 (9th Cir. 2019) (removing defendant may allege

21 opposing party’s citizenship “based solely on information and belief” and “did not have to explain

22
        2
23      See, e.g., Emeldi v. Univ. of Or., 673 F.3d 1218, 1230 (9th Cir. 2012) (“[E]ven if the notice’s
   mistaken listing of the county from which the case was removed were fatal to jurisdiction,
24 [defendant’s] amendment would cure the defect[.]”); Pochiro v. Prudential Ins. Co. of Am., 827
   F.2d 1246, 1248 (9th Cir. 1987) (insufficient verification of notice not fatal to jurisdiction because
25 technical error was later corrected by amended notice); D. J. McDuffie, Inc. v. Old Reliable Fire
   Ins. Co., 608 F.2d 145, 146 (5th Cir. 1979) (rejecting argument “that the missing allegation
26
   [regarding full corporate citizenship] is a fatal omission which cannot be cured by amendment”).
27
     MOTION FOR LEAVE TO AMEND                                                    Davis Wright Tremaine LLP
     NOTICE OF REMOVAL - 5                                                                 L AW O FFICE S
                                                                                     920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                               Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 6 of 24




 1 why it believed” the plaintiff was a citizen of certain state), cert. denied, 140 S. Ct. 2566, 206 L.

 2 Ed. 2d 497 (2020)

 3          The Court should permit Amazon to file an amended notice of removal, a copy of which is

 4 attached as Exhibit A. Consistent with Carolina Casualty, the notice states that, on information

 5 and belief, Parler is a citizen of neither Delaware nor Washington. See Ex. A. Undoubtedly, Parler

 6 will continue to “deny that the court has jurisdiction,” but the Court “should evaluate the record

 7 created by the parties” and determine if “[j]urisdictional discovery [is] appropriate.” Carolina

 8 Cas., 741 F.3d at 1088. That is precisely what Amazon has asked the Court to do—permit discov-
 9 ery to determine jurisdiction.

10                                       IV.     CONCLUSION

11          For these reasons, Amazon respectfully requests that the Court grant its motion for leave

12 to file an amended notice of removal.

13                                         CERTIFICATION

14          Amazon certifies that the parties have met and conferred in accordance with this Court’s

15 Standing Order.

16          DATED this 21st day of May, 2021.
                                                      Davis Wright Tremaine LLP
17                                                    Attorneys for Defendants Amazon Web Ser-
                                                      vices, Inc. and Amazon.com, Inc.
18
                                                      By s/Ambika K. Doran
19                                                       Ambika Kumar Doran, WSBA #38237
                                                         Robert E. Miller, WSBA #46507
20                                                       Caesar Kalinowski, WSBA #52650
                                                         920 Fifth Avenue, Suite 3300
21                                                       Seattle, WA 98104-1610
                                                         Telephone: 206-622-3150
22                                                       E-mail: AmbikaDoran@dwt.com
                                                                   RobertMiller@dwt.com
23
                                                                   CaesarKalinowski@dwt.com
24
                                                          Alonzo Wickers IV (pro hac vice)
25                                                        865 S. Figueroa Street, Suite 2400
                                                          Los Angeles, CA 90017
26                                                        Telephone: 213-633-6800
                                                          E-mail: AlonzoWickers@dwt.com
27
     MOTION FOR LEAVE TO AMEND                                                 Davis Wright Tremaine LLP
     NOTICE OF REMOVAL - 6                                                              L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                            Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 7 of 24




 1                                CERTIFICATE OF SERVICE

 2         I hereby certify that counsel of record have been served a true and correct copy of the

 3 foregoing Motion for Leave to Amend Notice of Removal by electronic mail through the Court’s

 4 ECF Notifications to the following:

 5
                         Angelo J. Calfo, WSBA# 27079
 6                       CALFO EAKES LLP
 7                       1301 Second Avenue, Suite 2800
                         Seattle, WA 98101
 8                       Email: angeloc@calfoeakes.com

 9                       David J. Groesbeck, WSBA No. 24749
                         DAVID J. GROESBECK, P.S.
10                       1333 E. Johns Prairie Rd.
11                       Shelton, WA 98584
                         Email: david@groesbecklaw.com
12

13
     DATED this 21st day of May, 2021.
14
                                                  Davis Wright Tremaine LLP
15                                                Attorney for Defendants
16                                                By s/Ambika K. Doran
                                                     Ambika Kumar Doran, WSBA #38237
17

18
19

20

21

22

23

24

25

26

27
     MOTION FOR LEAVE TO AMEND                                             Davis Wright Tremaine LLP
     NOTICE OF REMOVAL - 7                                                          L AW O FFICE S
                                                                              920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                        Seattle, WA 98104-1610
                                                                         206.622.3150 main · 206.757.7700 fax
Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 8 of 24




          EXHIBIT A
             Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 9 of 24




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     PARLER LLC,
 9
                              Plaintiff,                   No. 2:21-cv-00270-BJR
10
            v.                                             DEFENDANTS’ AMENDED
11                                                         NOTICE OF REMOVAL
   AMAZON WEB SERVICES, INC., and AMA-
12 ZON.COM, INC.,                                          King County Superior Court
                                                           Case No. 21-2-02856-6 SEA
13                            Defendants.

14

15 TO:              Clerk, United States District Court for the Western District of Washington;

16 AND TO:          Parler LLC

17          Defendants Amazon Web Services, Inc. (“AWS”) and Amazon.com, Inc. remove this case,

18 originally filed in the Superior Court of the State of Washington for King County under case num-
19 ber 21-2-02856-6 SEA, to the United States District Court for the Western District of Washington

20 at Seattle. Defendants remove this case pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, on the

21 grounds described below.

22                                     I.      INTRODUCTION

23          Parler’s state court complaint is a transparent exercise in forum shopping. After suffering

24 an unequivocal defeat on its motion for preliminary injunction before this Court and then agreeing

25 to amend its federal court complaint, Parler instead dismissed the federal complaint and filed a

26 new complaint in state court involving the same nucleus of facts. But such gamesmanship does

27 not permit Parler to escape this Court’s dim view of its claims. The amount in controversy exceeds

                                                                              Davis Wright Tremaine LLP
     AMENDED NOTICE OF REMOVAL - 1                                                     L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 10 of 24




 1 $75,000, and on information and belief, the parties are diverse. Defendants therefore file this

 2 notice of removal.

 3                                 II.     STATEMENT OF FACTS

 4          1.      Parler initially filed suit in this Court on January 11, 2021. Case No. 2:21-cv-31-

 5 BJR Dkt. 1. Attached as Exhibit 1 is a true and correct copy of the complaint in that action

 6 (“Federal Complaint”).

 7          2.      On January 21, 2021, Judge Rothstein denied Parler’s motion for preliminary in-

 8 junction, finding Parler had failed to show a likelihood of prevailing on its claims, including its
 9 claim that AWS breached the parties’ contract by allegedly terminating the contract without suffi-

10 cient notice. In particular, the Court found Parler “has not denied that … [it] was in violation of

11 [its] Agreement” with AWS, id. at 9, and had “failed to demonstrate the likelihood that AWS

12 breached the CSA” because “the evidence at this point suggests that AWS’s termination … was in

13 response to Parler’s material breach,” id. at 10. Attached as Exhibit 2 is a true and correct copy

14 of Judge Rothstein’s order (the “Federal Order”) (Case No. 2:21-cv-31-BJR Dkt. 34).

15          3.      At the time the Notice of Removal was filed, Parler had not served Defendants in

16 the State Action.

17          4.      After receiving the order denying its request for preliminary injunction, Parler in-

18 formed AWS it intended to amend the Federal Complaint. Parler asked AWS to stipulate to allow
19 Parler to file the amendment by February 16, 2021, and accordingly, AWS agreed not to respond

20 to the Federal Complaint. The stipulation was entered January 28, 2021. See W.D. Wash. Case

21 No. 2:21-cv-31-BJR, Dkt. 38 (Joint Stipulation for Amendment and Response Schedule) (attached

22 as Exhibit 3). On February 15, 2021, Parler’s counsel contacted AWS’s counsel, asking for addi-

23 tional time to file its amended complaint. AWS agreed, and Parler and AWS stipulated that Parler

24 would file the amended complaint by March 2, 2021. See W.D. Wash. Case No. 2:21-cv-31-BJR,

25 Dkt. 40 (Stipulated Motion and Proposed Order for Amendment and Response Schedule) (attached

26 as Exhibit 4).

27          5.      On March 2, 2021, Parler filed a lawsuit based on the same facts and alleging at

                                                                               Davis Wright Tremaine LLP
     AMENDED NOTICE OF REMOVAL - 2                                                      L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 11 of 24




 1 least one of the same claims in King County Superior Court, 21-2-02856-6 SEA (the “State Com-

 2 plaint”). Attached as Exhibit 5 is a true and correct copy of the State Complaint.

 3          6.      In the State Complaint, Parler asserts that “as a result of the unlawful actions of

 4 Amazon and AWS, Parler has permanently lost … hundreds of millions of dollars in annual ad-

 5 vertising revenue,” among other damages, and also demands treble damages and attorneys’ fees

 6 on several of its claims. State Complaint ¶ 11; see also id. ¶¶ 86, 114, 130, 142, 149, 165, 222,

 7 229, 237, 250; id. p. 65.

 8          7.      Defendants are entitled to remove this action under 28 U.S.C. § 1332 because the

 9 total amount in controversy exceeds $75,000 and, on information and belief, complete diversity of

10 citizenship exists. See 28 U.S.C. § 1446(a) (requiring a “short and plain statement of the grounds

11 for removal”).

12                           III.   DIVERSITY JURISDICTION EXISTS

13          A.      Complete Diversity Exists

14          8.      On information and belief, this case satisfies the complete diversity requirement.

15          9.      On information and belief, Parler is neither a citizen of Delaware nor Washington.

16          10.     Defendants are incorporated in Delaware with their principal places of business in

17 Seattle, Washington. See State Complaint ¶¶ 13, 14; Federal Complaint ¶ 11.

18          11.     Because, on information and belief, Defendants are not citizens of the same state

19 as Parler, the parties are completely diverse.

20          12.     As Defendants had not been served in the State Action upon filing of the Notice of

21 Removal, 28 U.S.C. § 1441(b)(2) does not bar removal. See, e.g., Gibbons v. Bristol-Myers

22 Squibb, 919 F.3d 699, 705 (2d Cir. 2019); Texas Brine Company v. American Arbitration Associ-

23 ation, 955 F.3d 482, 487 (5th Cir. 2020); Encompass Insurance Co. v. Stone Mansion Restaurant

24 Inc., 902 F.3d 147, 153 (3d Cir. 2018).

25          B.      Plaintiffs Demand More than $75,000

26          13.     The State Complaint avoids specifying a damage amount, but the allegations make

27 clear that the amount in controversy exceeds $75,000. In evaluating the amount in controversy, a

                                                                               Davis Wright Tremaine LLP
     AMENDED NOTICE OF REMOVAL - 3                                                      L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 12 of 24




 1 court considers “the reality of what is at stake in the litigation, using reasonable assumptions un-

 2 derlying the defendant’s theory of damages exposure.” Gierke v. Allstate Prop. & Cas. Ins. Co.,

 3 No. C19-0071JLR, 2019 WL 1434883, at *2 (W.D. Wash. Apr. 1, 2019) (quoting Ibarra v. Man-

 4 heim Invs., Inc., 775 F.3d 1193, 1198 (9th Cir. 2015)).

 5           14.   Under Local Civil Rule 101(a), where the complaint does not “set forth the dollar

 6 amount prayed for,” a removal petition shall “set forth the reasons which cause petitioner to have

 7 a good faith belief that the plaintiff is seeking damages in excess of the jurisdictional amount of

 8 this court.” As the Supreme Court has held, “a defendant’s notice of removal need include only a
 9 plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

10 Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89, 135 S. Ct. 547, 190 L. Ed. 2d 495

11 (2014).

12           15.   It is facially apparent from the State Complaint that Parler is seeking damages in

13 excess of $75,000 because Parler alleges that “millions” of dollars are at stake. For instance, the

14 State Complaint alleges:

15                    “As a result of the unlawful actions of Amazon and AWS, Parler has perma-

16                     nently lost tens of millions of current and prospective future users—many of

17                     whom have migrated to other platforms—and hundreds of millions of dollars

18                     in annual advertising revenue. Parler therefore brings this suit for multiple vi-

19                     olations of Washington’s contract, tort, unfair-competition, and consumer pro-

20                     tection laws.” State Complaint ¶ 11.

21                    “AWS’s unfair and deceptive acts and practices have resulted in substantial

22                     damages to Parler, including but not limited to the loss of millions of dollars of

23                     revenue from advertisements.” State Complaint ¶ 86.

24                    “AWS caused severe economic injury to Parler by depriving it of millions of

25                     dollars of advertising revenues and by making it extremely difficult for Parler

26                     to get back online with another service provider, which injury AWS knew

27

                                                                               Davis Wright Tremaine LLP
     AMENDED NOTICE OF REMOVAL - 4                                                      L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 13 of 24




 1                     would occur given the reputational injury Parler had suffered at AWS’s hands.”

 2                     State Complaint ¶ 250.

 3 See also State Complaint ¶¶ 114, 130, 142, 149, 165, 222, 229, 237.

 4          16.     “The amount in controversy includes the amount of damages in dispute, as well as

 5 attorneys’ fees, if authorized by statute[.]” Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir.

 6 2005). Treble damages are also considered. See, e.g., Nw. Ry. Museum v. Indian Harbor Ins. Co.,

 7 No. C17-1060JLR, 2017 WL 4466619, at *3 (W.D. Wash. Oct. 5, 2017) (when plaintiffs requested

 8 treble damages, the court trebled the amounts alleged to determine the amount in controversy and
 9 denied remand); Lim v. Nat’l Gen. Ins. Co., No. C15-383 RSL, 2015 WL 12025326, at *1 (W.D.

10 Wash. Apr. 30, 2015) (plaintiff sought actual damages, treble damages under statute, and reason-

11 able attorney’s fees and costs, which court considered in determining the amount in controversy in

12 denying remand); Rain v. Ameriprise Auto & Home Ins. Agency, Inc., No. C14-5088 RJB, 2014

13 WL 1047244, at *3 (W.D. Wash. Mar. 18, 2014) (when plaintiffs requested treble damages and

14 defendants showed that plaintiffs’ damages would be at least $41,000.00 before trebling, court

15 denied remand).

16          17.     The State Complaint seeks “damages, including trebled and exemplary damages,

17 in an amount to be determined at trial,” in addition to “attorney’s fees and costs.” State Complaint

18 p. 65. The State Complaint includes fifteen separate causes of action, including six under the
19 Washington Consumer Protection Act, which provides for treble damages and attorneys’ fees and

20 costs to a prevailing plaintiff. See RCW 19.86.090.

21          18.     Thus, the State Complaint alleges Amazon caused “millions” of dollars in damages,

22 and requests that the Court treble those damages and award statutory attorneys’ fees. The amount

23 in controversy far exceeds $75,000.

24                                  IV.     REMOVAL IS TIMELY

25          19.     Parler filed the State Complaint on March 2, 2021. The Notice of Removal was

26 timely pursuant to 28 U.S.C. § 1446.

27

                                                                              Davis Wright Tremaine LLP
     AMENDED NOTICE OF REMOVAL - 5                                                     L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 14 of 24




 1                             V.     INTRADISTRICT ASSIGNMENT

 2          20.    This action is properly removed to the Seattle Division of the Western District of

 3 Washington. Under LCR 3(e), cases where the claims arose in King County are properly removed

 4 to Seattle. Parler elected to file this action in King County. For these reasons, Defendants have

 5 properly removed this case to the Seattle Division. See LCR 3(e).

 6                           VI. DEFENDANT HAS SATISFIED
                       THE REMAINING PROCEDURAL REQUIREMENTS
 7
            21.    The United States District Court for the Western District of Washington is the fed-
 8
     eral judicial district embracing the superior courts of King County, where Parler filed the State
 9
     Action. 28 U.S.C. § 128(b).
10
            22.    A copy of State Complaint was attached to the Notice of Removal as Exhibit 5
11
     (Dkt. 1-5). Defendants separately filed a Verification of State Court Records under LCR 101(c)
12
     (Dkt. 17).
13
            23.    Promptly after filing this Notice of Removal, Defendants provided written notice
14
     to Parler’s counsel and filed a copy of the Notice with the Clerk of King County Superior Court
15
     pursuant to 28 U.S.C. § 1446(d). A true and correct copy of the Notice of Filing a Notice of
16
     Removal was attached to the Notice of Removal as Exhibit 6.
17
                                          VII.    NO WAIVER
18
            24.    Defendants have additional defenses to this action and do not waive any defenses.1
19
            Defendants therefore give notice that the above-entitled action is removed from the Supe-
20
     rior Court of the State of Washington for King County to the United States District Court for the
21
     Western District of Washington at Seattle.
22

23

24
        1
         Defendant expressly preserves all Rule 12(h) objections. See Wright & Arthur R. Miller,
25 Federal Practice & Procedure § 1395 (3d ed. 2004) (“When a defendant removes an action from
   a state court in which he has been sued, he consents to nothing and ‘waives’ nothing; he is exer-
26 cising a privilege unconditionally conferred by statute, and, since the district court to which he

27 must remove it is fixed by law, he has no choice, without which there can be no ‘waiver.’”) (quot-
   ing Greenberg v. Giannini, 140 F.2d 550, 553 (2d Cir. 1944)).
                                                                              Davis Wright Tremaine LLP
     AMENDED NOTICE OF REMOVAL - 6                                                     L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
           Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 15 of 24




 1         DATED this 21st day of May, 2021.

 2

 3                                             Davis Wright Tremaine LLP
                                               Attorneys for Defendants Amazon Web Services,
 4
                                               Inc. and Amazon.com, Inc.
 5
                                               By s/Ambika K. Doran
 6                                                Ambika Kumar Doran, WSBA #38237
                                                  Robert E. Miller, WSBA #46507
 7                                                Caesar Kalinowski IV, WSBA #52650
                                                  920 Fifth Avenue, Suite 3300
 8
                                                  Seattle, WA 98104
 9                                                Telephone: 206-622-3150
                                                  E-mail: AmbikaDoran@dwt.com
10                                                          RobertMiller@dwt.com
                                                            CaesarKalinowski@dwt.com
11
                                                  Alonzo Wickers IV (pro hac vice)
12
                                                  865 S. Figueroa Street, Suite 2400
13                                                Los Angeles, CA 90017
                                                  Telephone: 213-633-6800
14                                                E-mail:    AlonzoWickers@dwt.com
15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                         Davis Wright Tremaine LLP
     AMENDED NOTICE OF REMOVAL - 7                                                L AW O FFICE S
                                                                            920 Fifth Avenue, Suite 3300
                                                                              Seattle, WA 98104-1610
                                                                       206.622.3150 main · 206.757.7700 fax
Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 16 of 24




           EXHIBIT B
             Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 17 of 24




 1
 1
 2                                                                The Honorable Barbara J. Rothstein
 2
 3
 3
 4
 4
 5
 5
 6
 6
 7
 7                               UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
 9   PARLER LLC,
10
10                              Plaintiff,                 No. ______________ 2:21-cv-
11                                                         00270-BJR
11          v.
12                                                         DEFENDANTS’ AMENDED
12   AMAZON WEB SERVICES, INC., and AMA-                   NOTICE OF REMOVAL
13   ZON.COM, INC.,
13                                                         King County Superior Court
14                              Defendants.                Case No. 21-2-02856-6 SEA
14
15
15
16   TO:                   Clerk, United States District Court for the Western District of Washington;
16
17   AND TO:         Parler LLC
17
18          Defendants Amazon Web Services, Inc. (“AWS”) and Amazon.com, Inc. remove this case,
18
19   originally filed in the Superior Court of the State of Washington for King County under case num-
19
20   ber 21-2-02856-6 SEA, to the United States District Court for the Western District of Washington
20
21   at Seattle. Defendants remove this case pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, on the
21
22   grounds described below.
22
23                                       I.    INTRODUCTION
23
24          Parler’s state court complaint is an extreme attempt to forum shop. After suffering an
24
25   unequivocal defeat on its motion for preliminary injunction before this Court and then agreeing to
25
26   amend its federal court complaint, Parler instead dismissed the federal complaint and filed a new
26
27   complaint in state court involving the same nucleus of facts. This gamesmanship is nothing more
27
     AMENDED NOTICE OF REMOVAL - 1
                                                                              Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 18 of 24




 1
 1   than a transparent effort to evade this Court’s dim view of the merits of Parler’s claims. But
 2
 2   Parler’s scheme is futile. The parties are diverse, the amount in controversy exceeds $75,000, and
 3
 3   thus Defendants file this notice of removal of this case back to federal court.
 4
 4                                   II.    STATEMENT OF FACTS
 5
 5          1.      Parler initially filed suit in this Court on January 11, 2021. Case No. 2:21-cv-31-
 6
 6   BJR Dkt. 1. Attached as Exhibit 1 is a true and correct copy of the complaint in that action
 7
 7   (“Federal Complaint”).
 8
 8          2.      On January 21, 2021, Judge Rothstein denied Parler’s motion for preliminary in-
 9
 9   junction, finding Parler had failed to show a likelihood of prevailing on its claims, including its
10
10   claim that AWS breached the parties’ contract by allegedly terminating the contract without suffi-
11
11   cient notice. In particular, the Court found Parler “has not denied that … [it] was in violation of
12
12   [its] Agreement” with AWS, id. at 9, and had “failed to demonstrate the likelihood that AWS
13
13   breached the CSA” because “the evidence at this point suggests that AWS’s termination … was in
14
14   response to Parler’s material breach,” id. at 10. Attached as Exhibit 2 is a true and correct copy
15
15   of Judge Rothstein’s order (the “Federal Order”) (Case No. 2:21-cv-31-BJR Dkt. 34).
16
16          3.      Parler hasAt the time the Notice of Removal was filed, Parler had not served De-
17
17   fendants in the State Action.
18
18          4.      After receiving the order denying its request for preliminary injunction, Parler in-
19
19   formed AWS that it intended to amend the Federal Complaint. Parler asked AWS to stipulate to
20
20   allow Parler to file the amendment by February 16, 2021, and accordingly, AWS agreed not to
21
21   respond to the Federal Complaint. The stipulation was entered January 28, 2021. See W.D. Wash.
22
22   Case No. 2:21-cv-31-BJR, Dkt. 38 (Joint Stipulation for Amendment and Response Schedule)
23
23   (attached as Exhibit 3). On February 15, 2021, Parler’s counsel contacted AWS’s counsel, asking
24
24   for additional time to file its amended complaint. AWS agreed, and Parler and AWS stipulated
25
25   that Parler would file the amended complaint by March 2, 2021. See W.D. Wash. Case No. 2:21-
26
26
27
27
     AMENDED NOTICE OF REMOVAL - 2
                                                                                Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 19 of 24




 1
 1   cv-31-BJR, Dkt. 40 (Stipulated Motion and Proposed Order for Amendment and Response Sched-
 2
 2   ule) (attached as Exhibit 4).
 3
 3          5.      On March 2, 2021, Parler filed a lawsuit based on the same facts and alleging at
 4
 4   least one of the same claims in King County Superior Court, 21-2-02856-6 SEA (the “State Com-
 5
 5   plaint”). Attached as Exhibit 5 is a true and correct copy of the State Complaint.
 6
 6          6.      In the State Complaint, Parler asserts that “as a result of the unlawful actions of
 7
 7   Amazon and AWS, Parler has permanently lost … hundreds of millions of dollars in annual ad-
 8
 8   vertising revenue,” among other damages, and also demands treble damages and attorneys’ fees
 9
 9   on several of its claims. State Complaint ¶ 11; see also id. ¶¶ 86, 114, 130, 142, 149, 165, 222,
10
10   229, 237, 250; id. p. 65.
11
11          7.      Defendants are entitled to remove this action under 28 U.S.C. § 1332 because com-
12
12   plete diversity of citizenship exists and the total amount in controversy exceeds $75,000 and, on
13
13   information and belief, complete diversity of citizenship exists. See 28 U.S.C. § 1446(a) (requiring
14
14   a “short and plain statement of the grounds for removal”).
15
15                            III.    DIVERSITY JURISDICTION EXISTS
16
16          A.      Complete Diversity Exists
17
17          1.      This case satisfies the complete diversity requirement. A person’s state of domi-
18
18   cile determines his or her state citizenship. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857
19
19   (9th Cir. 2001). Under 28 U.S.C. § 1332, a corporation “shall be deemed to be a citizen of every
20
20   State . . . by which it has been incorporated and of the State . . . where it has its principal place
21
21   of business.” A corporation’s principal place of business is “where a corporation’s officers di-
22
22   rect, control, and coordinate the corporation’s activities,” which is generally “the place where the
23
23   corporation maintains its headquarters.” Hertz Corp. v. Friend, 559 U.S. 77, 93 (2010).
24
24          2.      Parler is a Nevada limited liability corporation with its principal place of business
25
25   in Henderson, Nevada. See Federal Complaint ¶ 10. Parler therefore is a citizen of Nevada.
26
26          8.      On information and belief, this case satisfies the complete diversity requirement.
27
27
     AMENDED NOTICE OF REMOVAL - 3
                                                                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
                                                                                      920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
                Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 20 of 24




 1
 1             9.      On information and belief, Parler is neither a citizen of Delaware nor Washington.
 2
 2             8.10.   Defendants are incorporated in Delaware with their principal places of business in
 3
 3   Seattle, Washington. See State Complaint ¶¶ 13, 14; Federal Complaint ¶ 11.
 4
 4             9.11.   Because, on information and belief, Defendants are not citizens of the same state
 5
 5   as Parler, the parties are completely diverse.
 6
 6             10.12. BecauseAs Defendants havehad not been served in the State Action upon filing of
 7
 7   the Notice of Removal, 28 U.S.C. § 1441(b)(2) does not bar removal. See, e.g., Gibbons v. Bristol-
 8
 8   Myers Squibb, 919 F.3d 699, 705 (2d Cir. 2019); Texas Brine Company v. American Arbitration
 9
 9   Association, 955 F.3d 482, 487 (5th Cir. 2020); Encompass Insurance Co. v. Stone Mansion Res-
10
10   taurant Inc., 902 F.3d 147, 153 (3d Cir. 2018).
11
11             B.      Plaintiffs Demand More than $75,000
12
12             11.13. The State Complaint avoids specifying a damage amount, but the allegations make
13
13   clear that the amount in controversy exceeds $75,000. In evaluating the amount in controversy, a
14
14   court considers “the reality of what is at stake in the litigation, using reasonable assumptions un-
15
15   derlying the defendant’s theory of damages exposure.” Gierke v. Allstate Prop. & Cas. Ins. Co.,
16
16   No. C19-0071JLR, 2019 WL 1434883, at *2 (W.D. Wash. Apr. 1, 2019) (quoting Ibarra v. Man-
17
17   heim Invs., Inc., 775 F.3d 1193, 1198 (9th Cir. 2015)).
18
18             12.14. Under Local Civil Rule 101(a), where the complaint does not “set forth the dollar
19
19   amount prayed for,” a removal petition shall “set forth the reasons which cause petitioner to have
20
20   a good faith belief that the plaintiff is seeking damages in excess of the jurisdictional amount of
21
21   this court.” As the Supreme Court has held, “a defendant’s notice of removal need include only a
22
22   plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart
23
23   Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89, 135 S. Ct. 547, 190 L. Ed. 2d 495
24
24   (2014).
25
25             13.15. It is facially apparent from the State Complaint that Parler is seeking damages in
26
26   excess of $75,000 because Parler alleges that “millions” of dollars are at stake. For instance, the
27
27
     AMENDED NOTICE OF REMOVAL - 4
                                                                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
                                                                                    920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 21 of 24




 1
 1   State Complaint alleges:
 2
 2                     “As a result of the unlawful actions of Amazon and AWS, Parler has perma-
 3
 3                      nently lost tens of millions of current and prospective future users—many of
 4
 4                      whom have migrated to other platforms—and hundreds of millions of dollars
 5
 5                      in annual advertising revenue. Parler therefore brings this suit for multiple vi-
 6
 6                      olations of Washington’s contract, tort, unfair-competition, and consumer pro-
 7
 7                      tection laws.” State Complaint ¶ 11.
 8
 8                     “AWS’s unfair and deceptive acts and practices have resulted in substantial
 9
 9                      damages to Parler, including but not limited to the loss of millions of dollars of
10
10                      revenue from advertisements.” State Complaint ¶ 86.
11
11                     “AWS caused severe economic injury to Parler by depriving it of millions of
12
12                      dollars of advertising revenues and by making it extremely difficult for Parler
13
13                      to get back online with another service provider, which injury AWS knew
14
14                      would occur given the reputational injury Parler had suffered at AWS’s hands.”
15
15                      State Complaint ¶ 250.
16
16   See also State Complaint ¶¶ 114, 130, 142, 149, 165, 222, 229, 237.
17
17          14.16. “The amount in controversy includes the amount of damages in dispute, as well as
18
18   attorneys’ fees, if authorized by statute[.]” Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir.
19
19   2005). Treble damages are also considered. See, e.g., Nw. Ry. Museum v. Indian Harbor Ins. Co.,
20
20   No. C17-1060JLR, 2017 WL 4466619, at *3 (W.D. Wash. Oct. 5, 2017) (when plaintiffs requested
21
21   treble damages, the court trebled the amounts alleged to determine the amount in controversy and
22
22   denied remand); Lim v. Nat’l Gen. Ins. Co., No. C15-383 RSL, 2015 WL 12025326, at *1 (W.D.
23
23   Wash. Apr. 30, 2015) (plaintiff sought actual damages, treble damages under statute, and reason-
24
24   able attorney’s fees and costs, which court considered in determining the amount in controversy in
25
25   denying remand); Rain v. Ameriprise Auto & Home Ins. Agency, Inc., No. C14-5088 RJB, 2014
26
26   WL 1047244, at *3 (W.D. Wash. Mar. 18, 2014) (when plaintiffs requested treble damages and
27
27
     AMENDED NOTICE OF REMOVAL - 5
                                                                                Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 22 of 24




 1
 1   defendants showed that plaintiffs’ damages would be at least $41,000.00 before trebling, court
 2
 2   denied remand).
 3
 3          15.17. The State Complaint seeks “damages, including trebled and exemplary damages,
 4
 4   in an amount to be determined at trial,” in addition to “attorney’s fees and costs.” State Complaint
 5
 5   p. 65. The State Complaint includes fifteen separate causes of action, including six under the
 6
 6   Washington Consumer Protection Act, which provides for treble damages and attorneys’ fees and
 7
 7   costs to a prevailing plaintiff. See RCW 19.86.090.
 8
 8          16.18. Thus, the State Complaint alleges Amazon caused “millions” of dollars in damages,
 9
 9   and requests that the Court treble those damages and award statutory attorneys’ fees. The amount
10
10   in controversy far exceeds $75,000.
11
11                                   IV.     REMOVAL IS TIMELY
12
12          17.19. Parler filed the State Complaint on March 2, 2021. The noticeNotice of removal
13
13   isRemoval was timely pursuant to 28 U.S.C. § 1446.
14
14                             V.      INTRADISTRICT ASSIGNMENT
15
15          18.20. This action is properly removed to the Seattle Division of the Western District of
16
16   Washington. Under LCR 3(e), cases where the claims arose in King County are properly removed
17
17   to Seattle. Parler elected to file this action in King County. For these reasons, Defendants have
18
18   properly removed this case to the Seattle Division. See LCR 3(e).
19
19                             VI. DEFENDANT HAS SATISFIED
20                       THE REMAINING PROCEDURAL REQUIREMENTS
20
21          19.21. The United States District Court for the Western District of Washington is the fed-
21
22   eral judicial district embracing the superior courts of King County, where Parler filed the State
22
23   Action. 28 U.S.C. § 128(b).
23
24          20.22. A copy of State Complaint iswas attached to the Notice of Removal as Exhibit 5.
24
25   (Dkt. 1-5). Defendants separately will filefiled a Verification of State Court Records under LCR
25
26   101(c) (Dkt. 17).
26
27          21.23. Promptly after filing this Notice of Removal, Defendants will giveprovided written
27
     AMENDED NOTICE OF REMOVAL - 6
                                                                                Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 23 of 24




 1
 1   notice to Parler’s counsel and will filefiled a copy of thisthe Notice with the Clerk of King County
 2
 2   Superior Court pursuant to 28 U.S.C. § 1446(d). A true and correct copy of the Notice of Filing a
 3
 3   Notice of Removal iswas attached to the Notice of Removal as Exhibit 6.
 4
 4                                         VII.    NO WAIVER
 5
 5          22.24. Defendants have additional defenses to this action and do not waive any defenses.1
 6
 6          Defendants therefore give notice that the above-entitled action is removed from the Supe-
 7
 7   rior Court of the State of Washington for King County to the United States District Court for the
 8
 8   Western District of Washington at Seattle.
 9
 9
10
10          DATED this 3rd21st day of MarchMay, 2021.
11
11
12
12                                                 Davis Wright Tremaine LLP
13                                                 Attorneys for Defendants Amazon Web Services,
13                                                 Inc. and Amazon.com, Inc.
14
14
15                                                 By s/Ambika K. Doran
15                                                    Ambika Kumar Doran, WSBA #38237
16                                                    Robert E. Miller, WSBA #46507
16                                                    Caesar Kalinowski IV, WSBA #52650
17                                                    920 Fifth Avenue, Suite 3300
17                                                    Seattle, WA 98104-1610
18
18                                                    Telephone: 206-622-3150
19                                                       E-mail: ambikadoran@dwt.com
19
20                                                     E-mail: AmbikaDoran@dwt.com
20                                                             RobertMiller@dwt.com
21                                                             CaesarKalinowski@dwt.com
21
22                                                     Alonzo Wickers IV, Cal. State Bar #169454
22                                                         (pro hac vice application forthcoming)
23
23
24
        1
24         Defendant expressly preserves all Rule 12(h) objections. See Wright & Arthur R. Miller,
25   Federal Practice & Procedure § 1395 (3d ed. 2004) (“When a defendant removes an action from
25   a state court in which he has been sued, he consents to nothing and ‘waives’ nothing; he is exer-
26   cising a privilege unconditionally conferred by statute, and, since the district court to which he
26   must remove it is fixed by law, he has no choice, without which there can be no ‘waiver.’”) (quot-
27
27   ing Greenberg v. Giannini, 140 F.2d 550, 553 (2d Cir. 1944)).
     AMENDED NOTICE OF REMOVAL - 7
                                                                                Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
           Case 2:21-cv-00270-BJR Document 33 Filed 05/21/21 Page 24 of 24




 1                                        865 S. Figueroa Street, Suite 2400
 1                                        Los Angeles, CA 90017
 2
                                          Telephone: 213-633-6800
 2
 3                                        E-mail: alonzowickers@dwt.comE-mail:
 3                                           AlonzoWickers@dwt.com
 4
 4
 5
 5
 6
 6
 7
 7
 8
 8
 9
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
     AMENDED NOTICE OF REMOVAL - 8
                                                               Davis Wright Tremaine LLP
                                                                        L AW O FFICE S
                                                                  920 Fifth Avenue, Suite 3300
                                                                    Seattle, WA 98104-1610
                                                             206.622.3150 main · 206.757.7700 fax
